Citation Nr: 0314774	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  93-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post operative 
right knee ligament repair, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for limitation of 
extension of the right knee, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased (compensable) rating for a 
ligament strain, right ankle.

4.  Entitlement to an increased rating for post-traumatic 
arthritis of the right ankle, currently rated as 10 percent 
disabling.  

5.  Entitlement to an increased (compensable) rating for 
epididymitis with painful left epididyal cyst, for the period 
from December 30, 1988, to October 14, 1996.

6.  Entitlement to an increased rating for epididymitis with 
painful left epididyal cyst, rated as 10 percent disabling 
for the period from October 15, 1996, to June 6, 2000.

7.  Entitlement to an increased (compensable) rating for 
epididymitis with painful left epididyal cyst, for the period 
from June 7, 2000 to the present.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from August 1979 to June 1983, 
and from February 1987 to December 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 1992 and July 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied the 
benefits sought on appeal.

On November 1, 1994, the Board issued a decision denying a 
claim for service connection for synovitis of the left knee, 
to include hypermobility syndrome and rheumatoid arthritis.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  In a May 1996 Order, the Court 
affirmed the Board decision as to the left knee issue.  
However, the Court vacated the Board's decision to the extent 
that it failed to address the issue of entitlement to a TDIU.  
That matter was remanded to the Board for adjudication.  In 
October 1996, the Board remanded the TDIU claim to the RO for 
additional development, which was completed as requested.  
Since the time of the Board's October 1996 remand, the 
veteran has perfected other issues for appeal, which are 
listed on page one of this decision.  

Notably, during the pendency of the veteran's increased 
rating claims for post-operative right ligament repair and 
right ankle ligament strain, the RO granted additional 
separate ratings for those disabilities.  In a May 1999 
rating decision, the RO awarded a 10 percent rating for post 
traumatic arthritis of the right ankle, and in a March 2001 
rating decision, the RO granted a 10 percent rating for 
limitation of right knee extension.  In both of those 
decisions, the RO characterized the basis of those awards as 
secondary service connection.  However, it appears that those 
awards actually constitute separate ratings for the 
previously service-connected right knee and right ankle 
disabilities.  As such, it appears that these separate 
ratings are part of the veteran's increased rating claims for 
the right knee and right ankle, and are properly on appeal to 
the Board.  At this time, the Board will not adjudicate the 
merits of the increased rating claims, as further development 
is needed, which is explained in the remand below.  

The Board also notes that in the veteran's substantive 
appeal, VA Form 9, received at the RO in December 1997, he 
requested to appear at a hearing before a member of the Board 
at a local VA office.  In January 2003, the veteran submitted 
a statement to the RO indicating that he was withdrawing his 
request for a "travel board" hearing.  See 38 C.F.R. § 
20.702(e).  


REMAND

This appeal arises out of the veteran's contentions that his 
service-connected disabilities render him unemployable.  He 
also maintains that his right knee disability, right ankle 
disability, and epididymitis disability should be assigned 
higher ratings.  

A significant change in the law took place during the 
pendency of this appeal.  On November 9, 2000, the Veterans' 
Claims Assistance Act of 2000 (VCAA) was enacted, which is 
presently codified in part at  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate a claim for benefits.  Under 
38 U.S.C.A. § 5103A, the VCAA codified VA's duty to assist, 
and provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted and made effective November 9, 2000, for 
the most part.  See 38 C.F.R. §§ 3.102, 3.159 (2002).  For 
the reasons discussed below, the Board finds that the VCAA 
requires further development in this case.

In February 2003, the Board sent the veteran a letter 
notifying him of the requirements under the VCAA, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2)(ii) (2002).  That 
regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit, as it required 
claimants to respond to VCAA notice within 30 days, as 
opposed to the one-year requirement of 38 U.S.C.A. § 5103.  
Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003).  In view of the Federal Circuit's 
decision, the case must be remanded to the RO ensure proper 
VCAA notice, and to offer the veteran an adequate opportunity 
to respond.  

In addition to the foregoing, the Board notes that the 
veteran is currently receiving two separate disability 
ratings for the right ankle, based in part on 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Specifically, the veteran is 
receiving a noncompensable rating for ligament strain of the 
right ankle, under Diagnostic Code 5271, and a 10 percent 
rating for post traumatic arthritis of the right ankle, under 
Diagnostic Codes 5010-5271.  In a March 1998 VA joints 
examination, the examiner found that the veteran had 
degenerative joint disease in his right ankle.  However, the 
associated radiology report, dated in March 1998, contains 
the following impression:  "unremarkable radiographic study 
of the right ankle."  The report also found no significant 
osseous or joint abnormality.  In a more recent VA 
examination report, dated in November 2000, the examiner 
commented that x-rays of the ankle were negative; however 
that x-ray report is not in the record.  Thus, in addition to 
requesting the November 2000 x-ray report, it would be 
helpful to schedule a VA orthopedic examination to comment on 
the degree of limitation of motion and arthritis (if any) in 
the right ankle.  It would also be helpful for the examiner 
to provide updated findings with regard to the right knee 
disability, including range of motion studies, including 
whether there is any limited motion due to pain.  

Additionally, the Board notes that although the veteran 
appears to have been receiving ongoing VA treatment for his 
various disabilities over the years, the most recent request 
for treatment records was in October 2000.  Thus, a more 
recent request for treatment records should be undertaken.

Therefore, this matter is REMANDED to the RO for the 
following:.

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 are fully satisfied.  
As part of the notice required under the 
VCAA, the RO should inform the veteran 
that it would be helpful for him to 
identify any VA or private medical 
records not already of record that may be 
relevant to his claims.  The RO should 
also conduct any additional development 
of this case that is deemed necessary, 
including, but not limited to, the 
following.

2.  The RO should contact the New 
Orleans VA medical center and request 
any clinical records reflecting 
treatment for the veteran from October 
2000 to the present.  A specific request 
should be made for the x-ray report(s) 
identified in the November 2000 VA 
joints examination, conducted at the New 
Orleans VA medical center.

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the current nature and extent 
of his right ankle and right knee 
disabilities.  Any necessary tests, 
studies, and x-rays should be conducted.  
This claims file is to be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to comment on the 
following:  (1) range of motion findings 
for the right knee and right ankle, 
including the degree of motion that is 
limited by pain, if any; (2) whether or 
not the right knee and right ankle 
manifest x-ray findings of arthritis; (3) 
whether or not the right knee and right 
ankle manifest objective findings of 
swelling, tenderness, or crepitus; (4) 
whether the right knee manifests 
subluxation or lateral instability, and 
if so, the degree of such.  A complete 
rationale should be provided for all 
findings and conclusions.  

4.  After all required notification and 
development has been completed, the RO 
should again review each issue currently 
on appeal, on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	
                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


